Exhibit 10.34

Foster Wheeler AG Senior Executive Severance Plan

Effective as of February 28, 2013



--------------------------------------------------------------------------------

Contents

 

 

 

Article 1.

   Establishment, Purpose, and Duration      1   

Article 2.

   Definitions      1   

Article 3.

   Administration      7   

Article 4.

   Participation and Eligibility for Benefits      8   

Article 5.

   Severance Benefits      10   

Article 6.

   Miscellaneous      14   



--------------------------------------------------------------------------------

Foster Wheeler AG

Senior Executive Severance Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. Foster Wheeler AG, a Swiss company (the “Company”), hereby
establishes the Foster Wheeler AG Senior Executive Severance Plan (the “Plan”)
for the benefit of Eligible Executives, as hereinafter defined, of the Company
and its Affiliates (collectively, “Foster Wheeler”). The Plan is an unfunded
welfare benefit plan for purposes of the Employee Retirement Income Security Act
of 1974, as amended (hereinafter “ERISA”), and is maintained by the Company for
the purpose of providing welfare benefits for a select group of management or
highly compensated employees within the meaning of Department of Labor
Regulations 29 C.F.R. §2520.104-24.

1.2 Purposes of the Plan. The purposes of the Plan are to:

 

  (a) specify the severance benefits that will apply to Eligible Executives of
Foster Wheeler whose employment is terminated under the circumstances set out in
this Plan, and

 

  (b) provide a level of protection to Foster Wheeler with respect to
confidential information, non-competition, non-solicitation, intellectual
property and goodwill.

1.3 Duration of the Plan. The Plan shall take effect on February 28, 2013 (the
“Effective Date”), and shall remain in effect until terminated by the Company or
its designee pursuant to Section 6.1.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

  (a) “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

  (b) “Applicable Laws” means the legal requirements relating to the
administration of the Plan, including ERISA, the Code, applicable U.S. federal
and state laws, and the applicable laws, rules and regulations of any other
country or jurisdiction where the Participant resides, as such laws, rules,
regulations, interpretations and requirements may be in place from time to time.

 

  (c) “Base Pay” means, except as otherwise provided in Section 5.2 or 5.3, the
Eligible Executive’s annual base salary in effect when a Qualifying Termination
occurs.

 

  (d) “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  (e) “Cause” means:

 

  (i) Conviction of a felony;

 

1



--------------------------------------------------------------------------------

  (ii) Actual or attempted theft or embezzlement of Company or any Affiliate
assets;

 

  (iii) Use of illegal drugs;

 

  (iv) Material breach of an employment agreement between the Company or
Affiliate, as the case may be, and the Participant that the Participant has not
cured within thirty (30) days after the Company or Affiliate, as applicable, has
provided the Participant notice of the material breach which shall be given
within sixty (60) days of the Company’s or Affiliate’s, as applicable, knowledge
of the occurrence of the material breach;

 

  (v) Commission of an act of moral turpitude that in the judgment of the
Committee can reasonably be expected to have an adverse effect on the business,
reputation, or financial situation of the Company or any Affiliate and/or the
ability of the Participant to perform his/her duties;

 

  (vi) Gross negligence or willful misconduct in performance of the
Participant’s duties;

 

  (vii) Breach of fiduciary duty to the Company or any Affiliate;

 

  (viii) Willful refusal to perform the duties of the Participant’s titled
position; or

 

  (ix) Material violation of the Foster Wheeler AG Code of Business Conduct and
Ethics.

 

  (f) “CEO” means the Chief Executive Officer of the Company. For the avoidance
of doubt, there shall be only one CEO at any time (regardless of whether the CEO
is also a Participant), and a person shall not be considered the CEO solely by
reason of serving as chief executive officer of an Affiliate.

 

  (g) “Change in Control” means:

 

  (i)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Company where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”),
provided, however, that for purposes of this paragraph (i), the following
acquisitions shall not be deemed to result in a Change in Control: (A) any
acquisition directly from the Company or any corporation or other legal entity
controlled, directly or indirectly, by the Company, (B) any acquisition by the
Company or any corporation or other legal entity controlled, directly or
indirectly, by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation or
other legal entity controlled, directly or

 

2



--------------------------------------------------------------------------------

  indirectly, by the Company, or (D) any acquisition by any corporation pursuant
to a transaction that complies with clauses (A), (B), and (C) of paragraph
(iii) below; and provided, further, that if any Person’s Beneficial Ownership of
the Outstanding Company Voting Securities reaches or exceeds twenty percent
(20%) as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires Beneficial Ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own twenty percent (20%) or more of the
Outstanding Company Voting Securities;

 

  (ii) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

  (iii)

The consummation of a reorganization, merger, amalgamation or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Business Combination”) or, if consummation of such Business
Combination is subject to the consent of any government or governmental agency,
the later of the obtaining of such consent (either explicitly or implicitly by
consummation) or the consummation of such Business Combination; excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the Beneficial Owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one (1) or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (B) no Person (excluding any (x) corporation owned, directly or
indirectly, by the Beneficial Owner of the Outstanding Company Voting Securities
as described in clause (A) immediately preceding, or (y) employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting

 

3



--------------------------------------------------------------------------------

  from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (v) The following terms shall have the meaning set forth in this Section 2(g):
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  (h) “Change in Control Period” means the period commencing on the date of a
Change in Control and ending on the twenty-four (24) month anniversary of such
date.

 

  (i) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision, as well as any applicable interpretative
guidance issued related thereto.

 

  (j) “Committee” means the Compensation and Executive Development Committee
(previously known as the Compensation Committee) of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

  (k) “Company” means Foster Wheeler AG, a Swiss company, and any successor
thereto as provided in Section 6.6 herein.

 

  (l) “Director” means any individual who is a member of the Board and who is
not a designated employee of Foster Wheeler.

 

  (m) “Disability” means, in the case of an Eligible Executive, the Eligible
Executive qualifying for long-term disability benefits under any long-term
disability program sponsored by the Company or Affiliate in which the Eligible
Executive participates.

 

  (n) “Effective Date” has the meaning set forth in Section 1.3.

 

  (o)

“Eligible Executive” means any individual who (a) is either the CEO or an
“executive officer” of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended from time to time, or any successor
law

 

4



--------------------------------------------------------------------------------

  thereto, and who (b) except as otherwise determined by the Committee, is not
party to an employment or similar agreement or offer letter with Foster Wheeler
that provides for severance or separation benefits; provided, however, that an
individual described above who is employed in a jurisdiction in which Applicable
Law requires that the individual have an employment agreement shall be an
Eligible Executive, but the severance benefits provided by the Plan shall be
reduced by any pay and/or benefits (statutory or otherwise) provided by such
agreement as a result of a Qualifying Termination.

 

  (p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. For purposes of this Plan, references to sections of
ERISA shall be deemed to include references to any applicable regulations
thereunder and any successor or similar provision, as well as any applicable
interpretative guidance issued related thereto.

 

  (q) “LTI” means the Company’s Long Term Incentive Plan applicable to a
Participant in operation from time to time.

 

  (r) “Participant” means any Eligible Executive who satisfies the requirements
of Article 4 for participation in the Plan.

 

  (s) “Plan” means the Foster Wheeler AG Senior Executive Severance Plan set
forth in this instrument, as amended from time to time.

 

  (t) “Qualifying Termination” means a Participant’s permanent cessation of
employment with Foster Wheeler as a result of (i) a termination by the Company
or an Affiliate without Cause, (ii) a Resignation for Good Reason, (iii) a
Resignation for Good Reason During a Change in Control Period or (iv) an event
or employment action not addressed in (i), (ii) or (iii) which the Committee, in
its sole discretion, determines is a Qualifying Termination. For the avoidance
of doubt, termination of employment for any other reason, including by reason of
death, Disability, Retirement, termination for Cause or resignation other than a
Resignation for Good Reason or a Resignation for Good Reason During a Change in
Control Period, shall not constitute a Qualifying Termination and shall not
entitle a Participant to any benefits under the Plan. The termination of a
Participant’s employment with Foster Wheeler in connection with the sale or
other disposition of a business of the Company or any Affiliate shall not
constitute a Qualifying Termination if the Participant is offered comparable
employment by the purchaser of or other successor to the business. The
Committee, in its sole discretion, shall determine whether the Participant has
been offered comparable employment.

 

  (u) “Release” means the written agreement in the form required by the
Committee releasing and waiving claims that a Participant is required to
execute, and not revoke, in order to receive severance benefits under the Plan
pursuant to Section 4.2.

 

  (v)

“Resignation for Good Reason” means a material negative change in the employment
relationship without the Participant’s consent that does not occur during a
Change in Control Period; provided (a) the Participant notifies the Company of
the material negative change within ninety (90) days of the occurrence of such
change,

 

5



--------------------------------------------------------------------------------

  (b) the material negative change is not cured by the Company within thirty
(30) days after receiving notice from the Participant, and (c) the material
negative change is evidenced by any of the following:

 

  (i) material reduction of Base Pay and benefits except for across-the-board
changes for Eligible Executives at the Participant’s level; or

 

  (ii) exclusion from executive benefit/compensation plans.

 

  (w) “Resignation for Good Reason During a Change in Control Period” means a
material negative change in the employment relationship without the
Participant’s consent that occurs during a Change in Control Period; provided
(a) the Participant notifies the Company of the material negative change within
ninety (90) days of the occurrence of such change, (b) the material negative
change is not cured by the Company within thirty (30) days after receiving
notice from the Participant, and (c) the material negative change is evidenced
by any of the following:

 

  (i) material diminution in title, duties, responsibilities or authority;

 

  (ii) material reduction of Base Pay and benefits except for across-the-board
changes for Eligible Executives at the Participant’s level;

 

  (iii) exclusion from executive benefit/compensation plans; or

 

  (iv) relocation of the Participant’s principal business location by the
Participant’s employer (the Company or Affiliate, as the case may be) of greater
than fifty (50) miles.

 

  (x) “Restrictive Covenant” means an agreement entered into between an Eligible
Executive and the Company (including for all purposes hereof any Affiliate)
imposing restrictions upon certain activities of the Eligible Executive that may
be harmful to the Company, including without limitation restrictions on the
Eligible Executive’s ability to compete with Foster Wheeler, to solicit
employees, suppliers or customers of Foster Wheeler or otherwise interfere with
the relationship between Foster Wheeler and its employees, suppliers or
customers, or to utilize confidential or proprietary information.

 

  (y) “Retirement” means a termination of employment by the Participant after
the Participant has (A) attained age sixty (60) and (B) provided to the CEO
written notice of the Participant’s intent to terminate employment by way of
Retirement as of a date certain, which notice is provided at least one (1) year
prior to the date of the intended Retirement, provided that the CEO shall
provide written notice of such intent to terminate employment to the Chairperson
of the Committee.

For the avoidance of doubt, if a Participant has met the relevant Retirement
criteria set forth above but is terminated without Cause or is the subject of a
Resignation for Good Reason or a Resignation for Good Reason During a Change in
Control Period prior to the date set forth in the notice described above, the
Participant shall remain eligible for severance benefits under this Plan.

 

6



--------------------------------------------------------------------------------

  (z) “STI” means the Company’s Short-Term Incentive Plan applicable to a
Participant in operation from time to time.

 

  (aa) “Termination Date” means the date on which a Participant’s employment is
terminated as shown on the employment records of Foster Wheeler, after taking
into account any notice period, “garden leave”, or similar period.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
shall be the “administrator” of the Plan as defined in ERISA, and shall have all
authority of an administrator as so defined. The Committee may employ attorneys,
consultants, accountants, agents, and other individuals, any of whom may be an
employee of Foster Wheeler, and the Committee, the Company, and its officers and
Directors shall be entitled to rely upon the advice, opinions, or valuations of
any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Eligible Executives, the Participants, the Company, and all other interested
individuals.

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and to
adopt such rules, regulations, forms, instruments, and guidelines for
administering this Plan as the Committee may deem necessary or proper. Such
authority shall include, but not be limited to, selecting Eligible Executives
and Participants, determining the Restrictive Covenants that must be entered
into by an Eligible Executive as a condition to participation and interpreting
such Restrictive Covenants, determining a Participant’s eligibility for benefits
and the amount of such benefits, and, subject to Section 6.1, adopting
modifications and amendments to this Plan. Anything else contained herein to the
contrary notwithstanding, no person shall have any right to any severance
benefits under the Plan unless the Committee determines in its sole discretion
that he/she is entitled to such benefits. Without limiting the foregoing, the
Committee may modify the terms of the Plan as necessary to comply with
Applicable Laws that apply to any Participant who is a resident of a
jurisdiction other than the United States.

3.3 Delegation. The Committee may delegate to one (1) or more of its members or
one (1) or more officers of the Company, or its Affiliates or to one (1) or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one (1) or more individuals to render advice
with respect to any responsibility the Committee or such individuals may have
under this Plan.

3.4 Claims and Appeals. Any Participant, Eligible Executive, or other person (a
“claimant”) who believes he/she has a right to severance benefits under the Plan
that have not been paid shall file a claim for such benefits, in writing, in
accordance with procedures specified by the Committee or its delegates. All
claims for benefits shall initially be reviewed by the Company’s Human Resources
Department. If the Human Resources Department denies the claim, in whole or in
part, it shall provide the claimant with a written notice of denial. Such notice
shall be provided not more than ninety (90) days after the claim is filed, which
period may be extended by up to an additional ninety (90) days if the claimant
is notified of the extension, including the reason for the extension and the
date by which the claim may be expected to be resolved, prior to the end of the

 

7



--------------------------------------------------------------------------------

initial ninety (90) day period. The notice of denial shall be written in a
manner calculated to be understood by the claimant, and shall include (i) the
specific reasons for such denial; (ii) the specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the Plan’s claim review procedure (including a statement of the
claimant’s right to bring an civil action under Section 502 of ERISA in the
event of an adverse decision on review).

Within sixty (60) days after receiving a notice of a denial of his/her claim, a
claimant may request in writing a review of such denial by the Committee. Upon
receipt of a request, the Committee shall conduct a full and fair review of the
claim denial at its next meeting scheduled to be held at least thirty (30) days
after the request is received, provided that in special circumstances the
Committee may defer reviewing the denial until not later than its third
(3rd) meeting after the request for review is received, provided that it
notifies the claimant of the reason for the extension not later than the date of
the meeting at which it would otherwise be required to review the denial. Not
more than five (5) days after the meeting at which it concludes its review, the
Committee shall cause the claimant to be provided with a written notice of the
Committee’s decision, which notice shall be written in a manner calculated to be
understood by the claimant, and if the Committee confirms the denial in whole or
in part, shall include (i) the specific reasons for such denial; (ii) the
specific reference to pertinent Plan provisions on which the denial is based;
and (iii) a statement of the claimant’s right to bring an civil action under
Section 502 of ERISA.

The provisions of this Section 3.4 are intended to comply in all respects with
the requirements of Department of Labor Regulations 29 C.F.R. §2560.503-1, and
shall be so construed and administered. Without limiting the generality of the
foregoing, each claimant shall be entitled upon written request to all
information that is relevant to his/her claim within the meaning of
§2560.503-1(m)(8) and to be represented by a qualified representative who need
not be an attorney, and if at the time a request for review is received the
Committee, or any fiduciary to which the Committee has delegated its authority
to review claims, is not holding regularly scheduled meetings at least
quarterly, the time for notifying the claimant of the decision on review shall
be determined in accordance with §2560.503-1(i)(1)(i).

No action at law or in equity shall be brought to recover benefits under this
Plan unless the claimant has filed a written claim for the benefits not more
than one (1) year after the claimant first knows, or with the exercise of
reasonable diligence would know, of the basis for the claim, has filed a timely
request for review of the claim denial, and has filed such action no later than
ninety (90) days after receipt of the notice that the claim denial has been
upheld upon review.

Article 4. Participation and Eligibility for Benefits

4.1 Participation. Participation in the Plan shall be limited to those Eligible
Executives who are designated as Participants by the Committee, or by its
delegate, and who execute a Restrictive Covenant in a form required by the
Company or its Affiliates. A Restrictive Covenant may either be an agreement
entered into by the Participant in connection with participation in this Plan or
in another Foster Wheeler -provided benefit plan or program, or may be an
agreement previously entered into by the Participant and approved by the
Committee, provided that the Participant acknowledges in writing that such
agreement constitutes a Restrictive Covenant for purposes of the Plan in such
form as the Committee may require. In no event shall any person, whether or not
an Eligible Executive, be considered a Participant or have any rights under this
Plan unless and until he/she has entered into a Restrictive Covenant.

 

8



--------------------------------------------------------------------------------

4.2 Eligibility for Benefits. A Participant shall be eligible for severance
benefits under this Plan if and only if (a) the Participant’s employment is
terminated by reason of a Qualifying Termination during the term of the Plan,
and (b) the Participant executes, and does not revoke, a Release that
constitutes a release and waiver of, and covenant not to sue on, all claims of
any type, known or unknown, which the Participant may have against Foster
Wheeler, and its and their officers, directors, employees and agents, existing
as of the date of execution of the Release and arising out of or in any way
relating to the Participant’s employment by, and termination of employment with,
the Company or any Affiliate, excepting only claims for payment of benefits
pursuant to this Plan, any right to indemnification, and claims that by law may
not be waived. For Participants whose severance benefits are subject to
Section 409A of the Code, payment of any amounts or benefits under the Plan is
expressly conditioned upon the Participant executing and delivering the Release
in sufficient time so that the revocation period provided therein expires on or
before the sixtieth (60th) day after the Termination Date, and no benefits shall
be payable until the revocation period shall have expired; provided, however,
that if the sixtieth (60th) day after the Termination Date occurs in the
calendar year after the year that includes the Termination Date, no Plan
benefits that are subject to Section 409A of the Code shall be paid earlier than
the first (1st) day of the calendar year following the year that includes the
Termination Date. For all other Participants, payment of any amounts or benefits
under the Plan is expressly conditioned upon the Participant executing and
delivering the Release in accordance with terms satisfactory to the Committee
and the requirements of Applicable Laws.

4.3 Mitigation and Offset. No Participant shall be required to actively seek
other employment, or otherwise to mitigate damages, as a condition to receipt of
severance benefits to which the Participant is otherwise entitled under the
Plan, and benefits shall not be offset by amounts received by the Participant
from unemployment insurance or from other employment during the Severance Period
(as defined below) (except to the extent that a Participant’s right to continued
health coverage is terminated by reason of obtaining other coverage).
Notwithstanding the foregoing, if a Participant is employed in a jurisdiction
that requires the payment of “statutory pay” or any other comparable form of
mandatory separation or severance pay, or is subsequently determined to be
entitled to severance pay or benefits under any other agreement with, or policy
or plan of, the Company or any Affiliate (in either case, “other benefits”), the
benefits provided under this Plan shall be offset by such other benefits, in
such a manner that, to the maximum extent possible, the total amount of other
benefits and benefits under this Plan received in any period is the same as the
benefits the Participant would receive from this Plan if the Participant were
not entitled to such other benefits. If, however, severance benefits under the
Plan are totally (or significantly) offset by other benefits, the Committee, in
its sole discretion, may provide the Eligible Executive with additional
severance benefits as consideration for the Release provided the Eligible
Executive executes and does not later revoke the Release.

4.4 Certain Restrictions on Payment and Repayment. Anything else contained in
this Plan to the contrary notwithstanding:

 

  (a) If a Participant’s employment is terminated by reason of a Qualifying
Termination, but the Committee discovers after such termination that
circumstances existed at the time of termination that would have justified the
Participant’s termination for Cause, all further severance benefits under the
Plan shall be immediately forfeited, and the Company may require the Participant
to repay any severance benefits previously received.

 

9



--------------------------------------------------------------------------------

  (b) If a Participant violates any provision of the Participant’s Restrictive
Covenant, all further severance benefits under the Plan shall be immediately
forfeited, and the Company may require the Participant to repay any severance
benefits previously received. To the maximum extent permitted by ERISA, or other
Applicable Law to the extent not pre-empted by ERISA, severance benefits under
this Plan shall be forfeited by reason of a violation of a Restrictive Covenant
notwithstanding whether the Restrictive Covenant would otherwise be considered
void or unenforceable for any other purpose.

 

  (c) Severance benefits under this Plan may be subject to repayment pursuant to
any clawback or other mandatory repayment policy adopted by the Company,
including without limitation any such policy adopted pursuant to either
Section 304 of the Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any such policy shall, to the
extent determined by the Committee, be deemed incorporated into any
Participant’s entitlement to any amounts or benefits hereunder.

 

  (d) If the Participant is rehired by the Company or any Affiliate before all
severance benefits have been paid, all remaining benefits shall be forfeited,
and benefits to which the Participant may be entitled, if any, upon a subsequent
termination shall be based solely upon the terms of any severance plan or
agreement applicable to the Participant at such time.

Article 5. Severance Benefits

5.1 Severance Benefits Provided in All Cases. Each Participant shall be entitled
to the following benefits upon a termination of employment for any reason,
whether or not a Qualifying Termination. The benefits described in this
Section 5.1 are listed for purposes of completeness, but are not otherwise
considered severance benefits subject to the limitations of this Plan, and the
Participant shall not be obligated to execute a Release in order to receive such
benefits:

 

  (a) Base Pay earned through the Termination Date;

 

  (b) the balance of any awarded (i.e., the amount and payment of the specific
award has been fully approved, including, where applicable, by the Committee),
but as yet unpaid, STI or other incentive awards for any calendar year prior to
the calendar year during which the Termination Date occurs; provided, however,
if the Eligible Executive’s employment is terminated by the Company or an
Affiliate for Cause, such STI or incentive award, even if awarded, shall be
immediately forfeited if permitted under the law of the State of New Jersey;

 

  (c) all other vested, not forfeited, amounts and benefits to which the
Participant may be entitled (except any amounts or benefits under a severance or
separation pay plan or policy maintained by the Company or any Affiliate) under
the terms of any applicable compensation arrangement or benefit plan or program
sponsored by the Company or an Affiliate; and

 

  (d) a payment representing the Participant’s accrued but unused annual leave
in accordance with the rules of the Company’s or Affiliate’s, as applicable,
leave policy in operation on the Termination Date.

 

10



--------------------------------------------------------------------------------

5.2 Benefits Provided on a Qualifying Termination Not During a Change in Control
Period. Subject to the provisions of this Plan, a Participant whose employment
is terminated by reason of a Qualifying Termination that does not occur during a
Change in Control Period shall receive:

 

  (a) the Participant’s Base Pay immediately prior to the Termination Date (but
disregarding any decrease in Base Pay that constituted the basis for Resignation
for Good Reason), for a period of two (2) years in the case of the CEO and one
(1) year in the case of any other Participant (in either case, the “Severance
Period”), paid in substantially equal installments at the same intervals at
which senior executives are paid over a number of years equal to the Severance
Period commencing on the first (1st) payroll date after the date specified in
Section 4.2, with each installment constituting a separate payment for purposes
of Section 409A of the Code;

 

  (b) an amount equal to the Participant’s STI for the year that includes the
Termination Date (but disregarding any decrease in target STI that constituted
the basis for Resignation for Good Reason), based upon the actual performance
results for such year, multiplied by a fraction, the numerator of which is the
number of days in such year through and including the Termination Date and the
denominator of which is the number of days in such year, paid at the same time
STI awards are paid to active employees for such year. For the avoidance of
doubt, (i) such award is subject to the Company’s absolute discretion, and the
Participant shall not have any enforceable right to any award, payout, or
incentive pursuant to the STI for the year that includes the Termination Date,
and (ii) if the terms of the STI in effect for the year that includes the
Termination Date provides for payment to the Participant of a portion of his/her
STI for such year, the Participant shall be paid only once, which shall satisfy
this subsection (b) and the STI then in effect;

 

  (c)

an amount equal to the Participant’s target STI for the year that includes the
Termination Date (but disregarding any decrease in target STI that constituted
the basis for Resignation for Good Reason), paid on the first (1st) anniversary
of the Termination Date;

 

  (d)

for the CEO only, an additional amount equal to the amount described in
Section 5.2(c), paid on the second (2nd) anniversary of the Termination Date;

 

  (e) continuation of all medical, dental and vision benefits applicable to the
Participant (including for all purposes hereof the Participant’s eligible
dependents) at the Termination Date during the Severance Period, which coverage
shall constitute the continuation coverage to which the Participant is entitled
under Section 4980A of the Code, or any other comparable law (“COBRA”), and
shall be subject to all rules applicable to COBRA coverage. The Company shall
reimburse the Participant for the difference between the premium normally
charged under COBRA and the premium paid by active employees. At the end of the
Severance Period, a Participant who is not the CEO shall be eligible for
continued COBRA coverage in accordance with the terms of COBRA and the health
care plans, including the full monthly premium required by the plans;

 

11



--------------------------------------------------------------------------------

  (f) with respect to any awards made pursuant to the Foster Wheeler AG Omnibus
Incentive Plan and any successor plan thereto (the “Omnibus Plan”), the Omnibus
Plan will govern vesting, exercise periods, and payments due under such plan and
award agreements; and

 

  (g) senior executive level career transition assistance paid directly by the
Company to a firm selected and approved by the Company for a period not to
exceed the end of the second (2nd) year after the year that includes that
Termination Date, and up to a maximum of fifteen thousand dollars ($15,000);
provided that no cash payment will be paid in lieu if the Participant chooses
not to make use of career transition assistance; and provided further that if
the Participant utilizes a firm located outside the United States, the maximum
amount of fifteen thousand dollars ($15,000) will be converted to the
appropriate currency using the exchange rate on the Termination Date.

5.3 Benefits Provided on a Qualifying Termination During a Change in Control
Period. Subject to the provisions of this Plan, a Participant whose employment
is terminated by reason of a Qualifying Termination that occurs during a Change
in Control Period shall receive, without duplication, the following:

 

  (a) the Participant’s Base Pay immediately prior to the Termination Date (but
disregarding any decrease in Base Pay that constituted the basis for Resignation
for Good Reason During a Change in Control Period), for a period of two
(2) years (the “Change in Control Severance Period”);

 

  (b) an amount equal to the Participant’s STI for the year that includes the
Termination Date (but disregarding any decrease in target STI that constituted
the basis for Resignation for Good Reason During a Change in Control Period),
based upon the Participant’s target for such year, multiplied by a fraction, the
numerator of which is the number of days in such year through and including the
Termination Date and the denominator of which is the number of days in such
year. If the terms of the STI in effect for the year that includes the
Termination Date provides for payment to the Participant of a portion of his/her
STI for such year, the amount described in this subsection (b) shall be paid
only to the extent it exceeds such payment, with an appropriate adjustment being
made to whichever of the payments is made later;

 

  (c) two (2) times an amount equal to the Participant’s target STI for the year
that includes the Termination Date (but disregarding any decrease in target STI
that constituted the basis for Resignation for Good Reason During a Change in
Control Period);

 

  (d) continuation of all medical, dental and vision benefits applicable to the
Participant (including for all purposes hereof the Participant’s eligible
dependents) at the Termination Date during the Change in Control Severance
Period, which coverage shall constitute the continuation coverage to which the
Participant is entitled under COBRA, and shall be subject to all rules
applicable to COBRA coverage. The Company shall reimburse the Participant for
the difference between the premium normally charged under COBRA and the premium
paid by active employees;

 

12



--------------------------------------------------------------------------------

  (e) with respect to any awards made pursuant to the Omnibus Plan, the Omnibus
Plan will govern vesting, exercise periods, and payments due under such plan and
award agreements; and

 

  (f) senior executive level career transition assistance paid directly by the
Company to a firm selected and approved by the Company for a period not to
exceed the end of the second (2nd) year after the year that includes that
Termination Date, and up to a maximum of fifteen thousand dollars ($15,000);
provided that no cash payment will be paid in lieu if the Participant chooses
not to make use of career transition assistance; and provided further that if
the Participant utilizes a firm located outside the United States, the maximum
amount of fifteen thousand dollars ($15,000) will be converted to the
appropriate currency using the exchange rate on the Termination Date.

The amounts in Section 5.3(a), (b) and (c) shall be paid in a lump sum in cash
on the sixtieth (60th) day after the Termination Date.

5.4 280G Modified Cap.

 

  (a) Notwithstanding anything in this Plan to the contrary, if the aggregate
amount of the severance benefits under this Plan, and other payments and
benefits which the Participant has the right to receive from the Company
(including the value of any equity rights which become vested upon a Change in
Control) (the “Total Payments”) would constitute a “parachute payment” as
defined in Code Section 280G(b)(2), the Participant shall receive the Total
Payments unless the (a) after-tax amount that would be retained by the
Participant (after taking into account all federal, state and local income taxes
payable by the Participant and the amount of any excise taxes payable by the
Participant under Code Section 4999 that would be payable by the Participant
(the “Excise Taxes”)) if the Participant were to receive the Total Payments has
a lesser aggregate value than (b) the after-tax amount that would be retained by
the Participant (after taking into account all federal, state and local income
taxes payable by the Participant) if the Participant were to receive the Total
Payments reduced to the largest amount as would result in no portion of the
Total Payments being subject to Excise Taxes (the “Reduced Payments”), in which
case the Participant shall be entitled only to the Reduced Payments.

 

  (b)

The determination of whether Section 5.4 applies, and the calculation of the
amount of the Reduced Payments, if applicable, shall be performed by an
accounting firm selected by the Company (the “Accounting Firm”). Such reduction
shall be accomplished by first reducing all cash payments in the order they
would otherwise be paid, and then reducing any equity grant the vesting of which
was accelerated by reason of a change in control (as defined in the applicable
award agreements or Omnibus Plan), with equity grants subject to
performance-based vesting reduced first, and then equity grants subject to
time-based vesting reduced in the reverse order that they would otherwise have
vested, and then to all welfare benefits. The Accounting Firm shall provide
detailed supporting calculations both to the Company

 

13



--------------------------------------------------------------------------------

  and the Participant within fifteen (15) business days of the receipt of notice
from the Participant that there has been a payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

Article 6. Miscellaneous

6.1 Amendment, Modification, Suspension, and Termination. The Committee may, at
any time and from time to time, alter, amend, modify, suspend, or terminate this
Plan in whole or in part; provided, however, that, except as necessary to comply
with any Applicable Law, no such action shall adversely affect the benefits of a
Participant whose Qualifying Termination occurs either prior to, or within six
(6) months after, the date of the Committee’s action.

6.2 No Right to Continued Employment. To the maximum extent permitted by
Applicable Law, each Participant shall be an employee at will, and nothing in
this Plan shall interfere with or limit in any way the right of Foster Wheeler
to terminate any Participant’s employment at any time or for any reason not
prohibited by law, nor confer upon any Participant any right to continue his/her
employment for any specified period of time.

6.3 Payments upon Death. In the event a Participant dies after a Qualifying
Termination, any benefits remaining payable shall be paid in a single lump sum
to the representative of the Participant’s estate. Notwithstanding the
foregoing, the Committee may establish procedures allowing a Participant to
designate a beneficiary to whom all unpaid benefits will be paid upon the
Participant’s death.

6.4 Notices. Any notice or other communication required or permitted to be given
under this Plan shall be considered validly given if delivered by hand, sent by
e-mail, fax or reputable overnight courier (in which event it shall be deemed
given on the next business day), or deposited in registered or certified mail,
or the equivalent, with proper first class postage prepaid (in which event it
shall be deemed given on the seventh (7th) business day being so deposited), and
addressed to the Participant at his/her most recent address shown on the
personnel records of the Company, or to the Company or the Committee at the
following address, or to any other address which either party may specify by
notice given in the same manner:

Foster Wheeler AG

c/o Chair of the Compensation and Executive Development Committee

Lindenstrasse 10 6340 Baar, (Canton of Zug), Switzerland

6.5 Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Plan.

6.6 Successors. This Plan, and all obligations of the Company under this Plan,
shall inure to the benefit of and be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, amalgamation, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

14



--------------------------------------------------------------------------------

6.7 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

6.8 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

6.9 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Affiliates may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company, and/or its Affiliates under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company, or an Affiliate, as the case may be. All payments to be made hereunder
shall be paid from the general funds of the Company, or an Affiliate, as the
case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in this Plan.

6.10 Section 409A. It is the Company’s intent that any benefits payable under
this Plan be structured to be exempt from Code Section 409A, including all
Treasury Regulations and other guidance issuance pursuant thereto (“Section
409A”) or to comply with the requirements of deferred compensation subject to
Section 409A, and to the maximum extent permitted by Applicable Law, the Plan
shall be so administered and construed. Without limiting the generality of the
foregoing, the following provisions shall apply to the extent necessary to
comply with Section 409A:

 

  (a) If any benefits subject to Section 409A become payable by reason of a
Participant’s Qualifying Termination, and such Participant incurs a Qualifying
Termination as set forth in the Plan that is not a “separation from service,” as
defined by Section 409A, then the Participant’s right to such payment shall be
fully vested on the date of the Qualifying Termination, but payment shall be
deferred until the earliest of (i) the date the Participant incurs such a
separation from service (or six months (6) thereafter if and to the extent
required by Section 6.10(b)), (ii) the date that a “change in control event” as
defined in Section 409A occurs with respect to the Participant, or (iii) the
Participant’s death.

 

  (b) No benefits subject to Section 409A that become payable by reason of a
Participant’s separation from service will be made to a Participant who is a
“specified employee” (as defined by Section 409A) until the earlier of: (i) the
first (1st) day of the seventh (7th) month following the month that includes
Participant’s separation from service, or (ii) the Participant’s date of death,
and any amounts that would otherwise have been paid prior to such date shall be
paid, without interest, in a lump sum on such date.

 

  (c) To the extent that any benefits that constitute a reimbursement of
expenses, or payment of benefits in kind, are subject to Section 409A, no cash
payment or other amount may be paid in lieu of such benefit, and any
reimbursement must be paid not later than the last day of the year following the
year in which the expense is incurred.

 

15



--------------------------------------------------------------------------------

  (d) Notwithstanding the Company’s intentions as set forth above, either the
Company, any Affiliate, any of their respective officers, directors, employees
or agents, or any member of the Committee shall have any liability for any tax
imposed on a Participant by Section 409A, and, if any tax is imposed on the
Participant.

6.11 Commencement of Severance Benefits. For a Qualifying Termination, severance
benefits may be paid to a Participant in accordance with the Plan without any
further action of the Committee.

6.12 Governing Law. The Plan shall be governed by the laws of the state of New
Jersey, to the extent not pre-empted by ERISA and/or the Code, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction. Unless otherwise provided in the Award Agreement, recipients of an
Award under this Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of New Jersey, to resolve any and all
issues that may arise out of or relate to this Plan or any related Award
Agreement.

6.13 Directors’ and Officers’ Liability Insurance. Each Participant will receive
coverage under the Company’s Directors’ and Officers’ Liability Insurance Policy
for a period of thirty-six (36) months following the Termination Date.

6.14 Cooperation. During the Severance Period, the Participant shall (a) be
reasonably available to the Company to respond to requests by them for
information pertaining to or relating to matters which may be within the
knowledge of the Participant and (b) cooperate with the Company in connection
with any existing or future litigation or other proceedings brought by or
against the Company, its subsidiaries or affiliates, to the extent the Company
deems the Participant’s cooperation reasonably necessary.

6.15 Participant Indemnification. Each Participant will be indemnified and held
harmless by the Company and its Affiliates to the extent such Participant was
indemnified and held harmless as an active employee under Applicable Laws and
the Company’s Organizational Regulations for the Participant’s lawful
activities.

6.16 Indemnification. Subject to requirements of New Jersey law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him/her in connection with or resulting from any
claim, action, suit, or proceeding to which he/she may be a party or in which
he/she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him/her in settlement
thereof, with the Company’s approval, or paid by him/her in satisfaction of any
judgment in any such action, suit, or proceeding against him/her, provided
he/she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he/she undertakes to handle and defend it on his/her own
behalf, unless such loss, cost, liability, or expense is a result of his/her own
willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Association and its Organizational Regulations, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

16



--------------------------------------------------------------------------------

FOSTER WHEELER AG By:  

/s/ J. Kent Masters

Name:   J. Kent Masters Title:   Chief Executive Officer

 

17